Exhibit Loan Agreement (Translation) Party A (Borrower): Shanghai Yudong Logistics Co., Ltd. Party B (Lender): Shandong Jiajia International Freight Forwarding Co., Ltd. Shanghai Branch Both parties have reached a consensus on the following terms and signed this agreement. 1, Party B lends Party A RMB 11.05 million and shall deliver the full amount to Party A by March 31, 2009. 2, Loan Interest: no interest. 3, Loan period: April 1, 2009 through April 21, 2009. 4, This agreement takes effect on March 30, 2009. This agreement has two original copies, and each party holds one original copy. Party A : Shanghai Yudong Logistics Co., Ltd. [Company seal] Party B: Shandong Jiajia International Freight Forwarding Co., Ltd. Shanghai Branch [Company seal]
